Citation Nr: 0327098	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  03-03 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for traumatic arthritis, 
right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Albuquerque, New Mexico.  In connection with the appeal the 
claimant testified before the undersigned in April 2003; a 
transcript of that hearing is associated with the claims 
file.


FINDING OF FACT

A right shoulder disability existed prior to entrance onto 
active duty and underwent a permanent increase in severity 
due to injury therein.


CONCLUSION OF LAW

Traumatic arthritis of the right shoulder was aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA (now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to this claim.  

The Act and the implementing regulations require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In this decision the Board grants entitlement to service 
connection, a determination that constitutes a complete grant 
of the benefit sought on appeal.  As such, the Board finds 
that no further action is required to comply with the VCAA 
and the implementing regulations.

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. 1153; 38 C.F.R. 
3.306(a)(b)(c).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West  2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Background

At the time of the veteran's pre-induction evaluation, the 
veteran reported a fracture of the right clavicle in 1958; no 
sequelae were noted.  There were no pertinent abnormalities 
on physical examination.   

Service medical records dated in February 1967 indicate that 
the veteran hurt his arm the day before while exercising.  No 
problem was noted.  

The veteran was referred to the orthopedic clinic in March 
1967.  It was noted that the veteran had injured his right 
shoulder 7-8 years before.  He was unable to do push-ups, 
horizontal bars, grenade throw, primarily because of 
weakness.  He had minimal discomfort.  The impression was old 
fracture of the clavicle.  The opinion was that the veteran 
should be able to perform adequately except for some parts of 
physical training (PT), for which he should be excused.  

Service medical records of April 1967 show that the veteran 
had trouble doing PT because of previous injury.  The 
impression was old injury to right shoulder.     

Service medical records dated in November 1967 reveal that 
the veteran reported falling down a flight of stairs and 
injuring the elbow of the right arm.  A history of injury of 
the right shoulder and clavicle was noted.  There was no 
pertinent impression following physical examination.  

At the time of the veteran's service separation examination 
in November 1968, the veteran reported a past fracture of the 
shoulder in high school.  He was excused from pull-ups in PT 
test; no profile.  Clinical evaluation was normal.  

On VA examination of May 1977, the veteran complained of 
recurring pain of the right elbow that radiated to the right 
shoulder; the pain reportedly was present since a service 
injury.  A chest x-ray demonstrated an old fracture deformity 
of the distal right clavicle.  Physical examination revealed 
full motion of all extremities.  There was no pertinent 
diagnosis.  

During VA examination of August 1995, the veteran reported 
having fallen off a truck in 1968.  There were no pertinent 
complaints or findings concerning the right shoulder.  

The veteran was afforded a VA examination in July 2001.  The 
veteran reported that he injured both his right elbow and 
right shoulder during service when he fell out of a truck.  
The pertinent diagnosis was traumatic arthritis of the right 
shoulder.  A December 2001 opinion from that examiner was 
that it was likely as not that the veteran's present shoulder 
condition was aggravated in the service.  There is no 
indication that the examiner reviewed the veteran's claims 
file.  

The veteran was afforded another VA examination in December 
2002.  It was noted that the claims file was reviewed.  
Following the physical examination, the examiner opined that 
although the veteran did sustain a clavicle fracture prior to 
enlistment, it would appear that it healed without sequelae.  
The examiner concluded that the reinjury sustained during 
service contributed to the present problems.  

The veteran testified under oath at a hearing in April 2003.  
The veteran stated that he incurred two injuries while in the 
military.  Hearing transcript (T) 6.  He recalled telling the 
service doctor about injuring his right shoulder in a fall, 
but only the elbow was documented.  T. 8.          

Service connection is in effect for traumatic arthritis of 
the right elbow.  


Analysis

At entrance onto active duty, a past fracture of the right 
clavicle was noted.  The veteran does not dispute this 
finding; rather, he argues that any pre-existing right 
shoulder disability was aggravated by service.  

A July 2001 evaluation shows a diagnosis of traumatic 
arthritis of the right shoulder.  In connection with VA 
examination conducted in December 2001, the claimant gave a 
history of only right shoulder trauma in service; the 
examiner concluded that the service injury was linked to the 
current right shoulder disability.  Significantly, a later VA 
examiner had the benefit of reviewing the veteran's claims 
folder in conjunction with his reported history.  Again, that 
examiner concluded that the service trauma was a contributing 
factor to the current right shoulder problem.  This opinion 
was formulated after the examiner considered the 
documentation concerning events prior to service and the 
medical reports and statements since that time.   

Relevant to the merits of this claim, the Board first notes 
that all of the medical opinions of record are consistent in 
providing a nexus between service and current right shoulder 
disability.  In this, and in other cases, only independent 
medical evidence may be considered to support Board findings.  
The Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  As such, and resolving any doubt in the 
claimant's favor, the Board finds that a grant of service 
connection for traumatic arthritis of the right shoulder is 
warranted.




ORDER

Service connection for traumatic arthritis of the right 
shoulder is granted.



	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

